DETAILED ACTION
This office action is a response to an application filed on 07/20/2020.
Claims 6- 11 are allowed 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/20/2020.  These drawings are acceptable for examination proceedings.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. [2018-010498], filed on [2018-01-25].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020, 03/04/2021 and 09/07/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Mukherjee et al. (US 20210176794 A1) teaches method and device for transmitting and selecting random access preamble and at least one of an SSB or PBCH block.
Chakraborty et al. (US 20200162931 A1) teaches method and apparatus for communicating by transmitting first and second SSB.
Zhang et al. (US 20190306730 A1) teaches method and apparatus for mapping data signals.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 6, 9 and 10; specifically to the other limitations with the combination of including;  

“a receiver configured to receive from a base station a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) in a synchronization signal block; and a transmitter configured to transmit a random access preamble based on the synchronization signal block in which the PSS, the SSS, and the PBCH are received, wherein a mapping period for mapping synchronization signal blocks included in a synchronization signal block set to resources for transmitting the random access preamble is determined based on a period determined based on configuration information regarding a random access channel, a value of a period of the synchronization signal block set, and a value of a duration in which a process of mapping synchronization signal blocks used for transmission by the base station in the synchronization signal block set to the resources for transmitting the random access preamble is completed.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018 Response Date

Dependent claims 7-8, and 11 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KYAW Z SOE/Primary Examiner, Art Unit 2412